ġ                                               ġ
ġ
ġ                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


ALAN DUNCAN,

Plaintiff,

v.

CHARLES PEARCE,

et al.,

Defendants.                                                        No. 16-cv-1366-DRH



                              MEMORANDUM and ORDER



HERNDON, District Judge:




                             Introduction and Background

          Pending   before   the   Court   is       an   October   15,   2018   Report   and

Recommendation (“the Report”) issued by Magistrate Judge Reona J. Daly (Doc.

140).      Magistrate Judge Daly recommends that the Court grant a motion for

summary judgment based on plaintiff’s failure to exhaust his administrative

remedies filed by defendants Barron, Stein-Patterson, Ridgeway, Mason and Scott

(Doc. 140). The parties were allowed time to file objections to the Report. On
                                       Page 1 of 12
October 26, 2018, plaintiff filed partial objections to the Report (Doc. 141). Based

on the applicable law, the record and the following, the Court ADOPTS the Report

in its entirety.

       Plaintiff Alan Duncan brought this pro se action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. According to the complaint,

the prison officials at Pickneyville Correctional Center subjected him to excessive

force and were deliberately indifferent to his related injuries. On April 13, 2017,

the Court conducted its preliminary review of the complaint and referred the matter

to Magistrate Judge Daly (Doc. 14). The following claims survived review:

       Count 1 – Eighth Amendment claim against Pearce, Wannack, Myers, Holten,

Cleland, and two unidentified correctional officers (John Doe correctional officers)

for using excessive force against plaintiff on or about March 29, 2016;

       Count 2 – Eighth Amendment claim against Moore, Wannack, Holten, and

Bartman for failure to protect plaintiff from the unauthorized use of force occurring

on or about March 29, 2016; and

       Count 3 – Eighth Amendment claim against Pearce, Moore, Wannack,

Chapman, Holten, Myers, Cleland, an unidentified nurse (Jane Doe nurse), and two

unidentified correctional officers (John Doe correctional officers) for denying or

delaying plaintiff’s medical treatment for injuries he sustained on or about March

26, 2016.

       On June 1, 2017, plaintiff filed a motion for temporary restraining order

(Doc. 24). After that, on July 20, 2017, for case management purposes, Magistrate
                                    Page 2 of 12
Judge Daly entered an order properly naming improperly identified defendants as:

Charles Pearce, Mark Moore, Donald Wanack, Terri Chapman, Marcus Myers,

John Holten, Mark Hartman (instead of Bartman) and Derek Cleland (Doc. 42).

       Thereafter, the Court adopted a Report and Recommendation and denied

plaintiff’s motion for temporary restraining order (Doc. 52). On August 23, 2017,

the Court appointed attorney Thomas J. Hayek as recruited counsel for plaintiff

(Doc. 56).     Subsequently, on December 27, 2017, plaintiff, by and through

recruited counsel, filed an amended complaint (Doc. 74). The amended complaint

contains the same counts as the original complaint but included additional

defendants:

       Count 1 – excessive force against Pearce, Holton, Wannack, Myers, Cleland,

Jason A. Davis and Chapman;

       Count 2 – failure to intervene against Ylana Mason, Moore, Holton, Gary E.

Pruitt, Hartman, Myers, Wannack, Ethan E. Webb, Kenneth W. Huff, Jason A.

Davis, and Chapman; and

       Count 3 – deliberate indifference to serious medical needs against Myers,

Cleland, Webb, Huff, Michael D. Scott, M.D., Nurse L. Ridgeway, LPN, Nurse L

Bamn, LPN, and Nurse Lori Sty, LPN. 1




       1 On July 25, 2018, Magistrate Judge Daly directed the Clerk of the Court to update the
docket sheet to reflect the correct names of the following defendants: John R. Holten; Lottie
Ridgeway; Laura Barron (instead of Bamn) and Lori Stein-Patterson (instead of Sty) (Doc. 130).

                                        Page 3 of 12
       On May 11, 2018, defendants Barron, Stein-Patterson, Lottie Ridgeway,

Ylana Mason and Michael Scott, M.D., filed a motion for summary judgment as to

the issue of exhaustion of administrative remedies (Docs. 120 & 121). Defendants

contend that plaintiff did not exhaust his administrative remedies as to the claims

against them. Specifically, defendants argue that plaintiff’s two grievances (dated

May 3, 2016 and April 14, 2016) explicitly name numerous correctional officers

but fail to name or describe any medical professionals except for Mason and that

she is only mentioned as the person who placed plaintiff on suicide watch. Plaintiff

filed an opposition to the motion (Docs. 124).

       On July 26, 2018, Magistrate Judge Daly held a Pavey 2 hearing on the

motion for summary judgment and to assess the credibility of the conflicting

accounts of the grievance process (Doc. 132). After the hearing, Magistrate Judge

Daly allowed the parties to supplement the record which the parties did so (Docs.

133, 136 & 139). Subsequently, on October 15, 2018, Magistrate Judge Daly,

pursuant to 28 U.S.C. § 636(b)(1)(B), submitted the Report recommending that the

Court granting defendants’ motion for summary judgment on the issue of

exhaustion of administrative remedies. The Report was sent to the parties with a

notice informing them of their right to appeal by way of filing “objections.” Plaintiff

filed partial objections to the Report on October 26, 2018 (Doc. 141). Based on




2 Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008)(indicating that a judge, not a jury should resolve
initial disputes about exhaustion in prisoner cases, and setting forth the procedures to be followed
in doing so).
                                           Page 4 of 12
the record and the following, the Court adopts the Report in its entirety and grants

defendants’ motion for summary judgment on the issue of exhaustion.


                                               Facts 3

          In his amended complaint, Plaintiff alleges that defendants Pearce, Holten,

Wannack, Myers, Cleland, Davis, and Chapman used excessive force against him

on March 29, 2016; that defendants Mason, Moore, Holten, Pruitt, Hartman, Myers,

Wannack, Webb, Huff, Davis and Chapman failed to intervene during the March 29,

2016 assault; and that defendants Myers, Cleland, Webb, Huff, Scott, Ridgeway,

Barron, and Stein-Patterson failed to adequately address and treat his injuries.

Plaintiff claims that he suffered harm, including a broken and displaced right index

finger.

          Plaintiff submitted an April 14, 2016 grievance regarding the March 29, 2016

excessive force assault incident.            He claims he submitted the April 14, 2016

grievance by placing it in the slot in his cell door on or about April 15, 2016. Plaintiff

contends he did not receive medical treatment for his finger or tooth. He did not

receive an immediate response to the grievance. Thus, on April 18, 2016, Plaintiff

submitted an Offender Request to Warden Lashbrook asking for a response. On

May 10, 2016, Plaintiff’s counselor responded to the grievance stating: “Issue

investigated by Lt. Furlow. IDR issue – forward to Grievance Officer. Copy to I.A.”




3 The facts set forth in this section are limited to those necessary for this Court to review the
Report.
                                            Page 5 of 12
Plaintiff forwarded the grievance to the Grievance Officer after receipt but did not

receive a response. On or around May 10, 2016, plaintiff placed the grievance in

an envelope directed to the Administrative Review Board (“ARB”).             The ARB

received this grievance on August 25, 2016 and denied it as untimely.

      On May 3, 2016, Plaintiff asserts he submitted an emergency grievance.

This grievance contained similar complaints contained in his April 14, 2016

grievance. Specifically, Plaintiff states that he was assaulted by correctional staff on

March 29, 2016, that he sustained an injury to his finger, and that he has

documentation of every shift denying him medical treatment. Plaintiff maintains

because he never received a response to this grievance he placed it in an envelope

to the ARB on or about May 10, 2016. On August 25, 2016, the ARB received this

grievance and denied it as untimely.



                                  Legal Standards

      The Court’s review of the Report is governed by 28 U.S.C. § 636(b)(1), which

provides in part:

      A judge of the court shall make a de novo determination of those
      portions     of    the report or     specified  proposed      findings
      or recommendations to which objection is made. A judge of the
      court may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge may
      also receive further evidence or recommit the matter to the magistrate
      judge with instructions.

Fed. R. Civ. P. 72(b) also directs that the Court must only make a de

novo determination of those portions of the report and recommendation to
                                     Page 6 of 12
which specific written objection has been made. Johnson v. Zema Sys. Corp.,

170 F.3d 734, 739 (7th Cir. 1999). If no objection or only a partial objection is

made, the Court reviews those unobjected portions for clear error.           Id.   In

addition, failure to file objections with the district court “waives appellate review

of both factual and legal questions.” Id. Under the clear error standard, the Court

can only overturn a Magistrate Judge's ruling if the Court is left with “the definite

and firm conviction that a mistake has been made.” Weeks v. Samsung Heavy

Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997).

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). Whether a fact is material depends on the

underlying substantive law that governs the dispute. Carroll v. Lynch, 698 F.3d

561, 564 (7th Cir. 2012) (citation omitted).

      Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”). 42 U.S.C. § 1997e(a). The PLRA provides:

      No action shall be brought with respect to prison conditions under
      Section 1983 of this title, or any other Federal law, by a prisoner
      confined in any jail, prison, or other correctional facility until
      such administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a). Exhaustion of available administrative remedies is a

precondition to suit. Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004). See

also Perez v. Wis. Dept. of Corr., 182 F.3d 532, 534-535 (7th Cir. 1999) (stating

that § 1997e(a) of the PLRA “makes exhaustion a precondition to bringing suit”

                                    Page 7 of 12
under § 1983).       Failure to exhaust administrative remedies is an affirmative

defense; defendants bear the burden of proving a failure to exhaust. See Jones v.

Bock, 549 U.S. 199, 216 (2007); Dole v. Chandler, 483 F.3d 804, 809 (7th Cir.

2006). Exhaustion must occur before the suit is filed. Ford v. Johnson, 362 F.3d

395, 398 (7th Cir. 2004).         Plaintiff cannot file suit and then exhaust his

administrative remedies while the suit is pending. Id. The Supreme Court has

interpreted    the   PLRA    to   require    “proper exhaustion”   prior       to   filing

suit. See Woodford v. Ngo, 548 U.S. 81, 84 (2006). This means “using all steps

that the agency holds out, and doing so properly (so that the agency addresses the

issues on the merits).” Id. at 90 (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1024 (7th Cir. 2002)). In finding that the PLRA requires proper exhaustion, the

Supreme Court agreed with the Seventh Circuit's interpretation of the statute as

stated in Pozo, which required an inmate to “file complaints and appeals in the

place, and at the time, the prison's administrative rules require.” Pozo, 286 F.3d

at 1025. “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies, and thus is foreclosed

by § 1997e(a) from litigating.” Id.

        In Pavey, the Seventh Circuit instructed district courts to conduct a hearing

where     “exhaustion is     contested”     to   determine   whether       a    plaintiff

has exhausted his administrative remedies. Pavey, 544 F.3d at 742. And in

holding that hearing, a court may credit the testimony of one witness over another.

See Pavey v. Conley (Pavey II), 663 F.3d 899, 904 (7th Cir. 2011)(affirming factual
                                   Page 8 of 12
findings of a magistrate judge, whose Report included factual findings that the

plaintiff was not credible). In other words, and unlike other summary judgment

motions, the very purpose of Pavey is to allow a judge to resolve swearing contests

between litigants.   So while courts typically undertakes de novo review of the

portions of the Report to which a party objects, the courts will give great deference

to factual findings and credibility determinations made in the Report. Pavey II,

663 F.3d at 904. See also Towns v. Holton, 346 Fed.Appx 97, 100 (7th Cir.

2009)(great deference to credibility findings based on demeanor); Goffman v.

Gross, 59 F.3d 668, 671 (7th Cir. 1995)(“De novo determination is not the same

as a de novo hearing. The district court is not required to conduct another hearing

to review the magistrate judge’s findings or credibility determinations).

      Thus, where failure to exhaust administrative remedies is raised as an

affirmative defense, Pavey set forth the following recommendations:

      The sequence to be followed in a case in which exhaustion is contested
      is therefore as follows: (1) The district judge conducts a hearing on
      exhaustion and permits whatever discovery relating to exhaustion he
      deems appropriate. (2) If the judge determines that the prisoner did
      not exhaust his administrative remedies, the judge will then determine
      whether (a) the plaintiff has failed to exhaust his administrative
      remedies, and so he must go back and exhaust; (b) or, although he has
      no unexhausted administrative remedies, the failure to exhaust was
      innocent (as where prison officials prevent of prisoner from exhausting
      his remedies), and so he must be given another chance to exhaust
      (provided that there exist remedies that he will be permitted by prison
      authorities to exhaust, so that he’s not just being given a runaround);
      or (c) the failure to exhaust was the prisoner’s fault, in which event the
      case is over. (3) If and when the judge determines that the prisoner has
      properly exhausted his administrative remedies, the case will proceed
      to pretrial discovery, and if necessary a trial, on the merits; and if there
      is a jury trial, the jury will make all necessary findings of fact without
                                      Page 9 of 12
      being bound by (or even informed of) any findings made by the district
      judge in determining that the prisoner exhausted his administrative
      remedies.

Id. at 742.


                                      Analysis

      Here, plaintiff only objects to the portion of the Report as it concerns

defendant Mason.     Plaintiff argues since Mason was specifically named in the

grievance, as the Report states, the issue for the Court is the adequacy of the details

set forth in the grievances.    Plaintiff contends his grievances gave Pickneyville

Correction Center’s administration the opportunity to respond to Plaintiff’s

complaints internally before he commenced the litigation.         After reviewing the

motion for summary judgment, the Report and the objections, the Court finds no

error or deficiency in Judge Daly’s credibility determinations, findings of fact and

conclusions of law. In fact, Judge Daly provided a sound analysis. As to the facts,

which plaintiff does not contest, Judge Daly found:

     At the hearing, Plaintiff explained that he sent his grievances to the ARB
     regular mail sometime in May 2016 and again via certified mail sometime
     in June 2016. He further indicated that his reference to Defendant
     Mason in his April 14, 2106 grievance was meant to indicate that Mason
     caused the entire incident, but that he acknowledged that he did not
     explicitly say that in his grievance.…

(Doc. 140, p. 3). Further, Judge Daly concluded as to Mason:

     There is no dispute that there are only two grievances relevant to
     exhaustion of Plaintiff’s claims against Defendants Barron, Stein-
     Patterson, Ridgeway, Mason, and Scott.         Pursuant to the Illinois
     Administrative Code, grievances must contain factual details regarding
     each aspect of the inmate’s complaint, including the name of each person

                                    Page 10 of 12
     who is the subject of or who is otherwise involved in the complaint. ILCS
     § 504.810(b). It is apparent Plaintiff failed to follow this directive with
     respect to these grievances. Moreover, although Plaintiff makes general
     statements about his injuries, he fails to make any specific complaint
     concerning his medical care for the same, …

     Further, although Defendant Mason is clearly named in Plaintiff’s April
     14, 2016 grievance, he merely indicates that ‘Ms, Mason put me on
     suicide watch, because I couldn’t take it anymore’ (see Doc. 1-1 at 14).
     Plaintiff then goes on to describe the events related to his excessive force
     and failure to protect claims. It is not clear from Plaintiff’s grievance
     that Mason was present during the events described or that Plaintiff was
     complaining about Mason’s actions regarding the same.

     …

     Here, however, the prison was never adequately alerted to Plaintiff’s
     complaints against Defendants Barron, Stein-Patterson, Ridgeway,
     Mason and Scott, even when considering the disciplinary reports and
     final summary reports that were reviewed at the institutional level.
     Simply put, prison officials were never put on notice that the actions of
     the above-mentioned Defendants were at issue or needed to be addressed
     prior to Plaintiff filing this lawsuit.

(Doc. 140, ps. 6-8).

      The record before the Court provides no reason for the Court to doubt or

find error in Judge Daly’s determination. Furthermore, based on the record, it is

clear to the Court that plaintiff did not exhaust his administrative remedies as to

defendant Mason.

                                    Conclusion

      Accordingly, the Court ADOPTS the Report in its entirety (Doc. 140) and

GRANTS defendants Barron, Stein-Patterson, Ridgeway, Mason and Scott’s motion

for summary judgment as to the exhaustion issue (Doc. 120).               The Court

DISMISSES without prejudice Barron, Stein-Patterson, Ridgeway, Mason and
                                    Page 11 of 12
Scott as plaintiff failed to exhaust his administrative remedies as to his claims

against these defendants. Further, the Court DIRECTS the Clerk of the Court to

enter judgment reflecting the same at the conclusion of this case.

      IT IS SO ORDERED.


                                                     Judge Herndon
                                                     2018.11.08
                                                     14:13:04 -06'00'
                                             United States District Judgeġ




                                   Page 12 of 12
